Citation Nr: 0716785	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1954 to April 
1958.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction is with the RO in Salt Lake City, 
Utah.  

Since the RO issued a statement of the case in May 2005, the 
veteran has submitted additional medical evidence.  This 
evidence consists of records of VA treatment of the veteran's 
hands and wrists and a treatment record from David Boorman, 
M.D.  The record from Dr. Boorman does not contain 
information relevant to the rating criteria for asbestosis, 
and indeed, only mentions asbestosis by history as a 
condition possibly suffered by the veteran.  As neither of 
these items are evidence pertinent to the veteran's claim for 
an increased rating for asbestosis, the Board will proceed 
with adjudication irrespective of this evidence or when it 
was received.  See C.F.R. § 20.1304(c).  

In a letter received in July 2005, the veteran appears to be 
seeking benefits for a disorder of the hands or wrists.  This 
matter is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected asbestosis results in a 
forced vital capacity (FVC) of 97.9 percent predicted and a 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO(SB)) of 67.3 percent predicted.  





CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling 
for service-connected asbestosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6833 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided notice as to 
assignment of effective dates.  However, he cannot be 
prejudiced by this defect.  In this regard, the Board is 
denying his claim, thus rendering moot any questions as to 
this downstream element.  

VA satisfied the remaining duty to notify by means of a 
letter to the veteran dated in December 2004.  This letter 
was provided to the veteran prior to the initial adjudication 
by the RO in June 2005.  The veteran was informed of the 
requirements of a successful claim for an increased rating, 
that is, that his asbestosis had worsened.  This statement 
thus sufficiently apprised him of assignment of disability 
ratings.  He was told of his and VA's respective duties in 
obtaining evidence, and asked to submit information and/or 
evidence, including that in his possession, to the RO.  The 
content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Records and reports from VA and non-VA health treatment 
providers are of record.  The veteran has not requested VA 
assistance in obtaining additional evidence.  A thorough and 
contemporaneous VA examination, which included pulmonary 
function testing, was afforded the veteran in January 2005.  

The Board is aware of the veteran's July 2000 letter in which 
he indicated that had been put on total disability in 1997 
"because of all my afflictions."  Of record is a decision 
letter from the Social Security Administration (SSA) 
indicating that the veteran's impairments were hypertension, 
degenerative arthritis lumbar spine, traumatic arthritis of 
the hands, and left carpal tunnel syndrome.  This letter 
indicates that the record contained evidence from State 
agency medical physicians and other consultants, and stated 
that this evidence was weighed as nonexamining expert 
sources.  In his June 2000 letter the veteran stated that he 
had recently been found to have asbestosis while being 
treated at a VA facility.  In his April 2003 letter, the 
veteran indicated that he is disabled for SSA purposes for 
arthritis and osteoporosis.  Because the SSA decision letter 
indicates numerous medical conditions suffered by the 
veteran, but no respiratory conditions, and because the 
letter demonstrates that even as to these conditions, medical 
evidence was from nonexamining medical experts, it is clear 
that pre-1997 SSA records are not pertinent to his November 
2004 claim for an increased disability rating for asbestosis.  
The veteran has never indicated otherwise.  Thus, VA's duty 
to assist has been discharged without regard to these 
records.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection was established for asbestosis in an April 
2001 rating decision issued by the RO.  A 30 percent rating 
was assigned and that rating remained in effect until the 
veteran filed his current claim.  

The veteran's service-connected asbestosis is currently rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6833.  Under this 
Diagnostic Code, a 100 percent rating is assigned where 
asbestosis results in pulmonary function test (PFT) findings 
of FVC less than 50 percent predicted, or; DLCO (SB) less 
than 40 percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  Id.  A 60 percent rating 
is assigned for FVC of 50 to 64 percent predicted, or; DLCO 
(SB) of 40 to 55 percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 30 percent rating is 
assigned for FVC of 65 to 74 percent predicted, or; DLCO (SB) 
of 56 to 65 percent predicted.  Id.  

In January 2005, the veteran underwent a VA respiratory 
examination to determine the severity of his asbestosis.  The 
examiner reported that there was no evidence of cor pulmonale 
or pulmonary hypertension.  His lungs were clear on 
auscultation and there was no evidence of restrictive 
disease.  X-rays were consistent with asbestos exposure 
related pleural disease.  There were no focal pulmonary 
abnormalities identified and his heart size and pulmonary 
vasculature were within normal limits.  PFT results included 
an FVC of 93.6 percent predicted, pre-bronchodilator, and 
97.9 percent predicted, post-bronchodilator.  DLCO (SB) was 
67.3 percent predicted.  

A PFT was also conducted in June 2003 and the RO considered 
those results in a now final rating decision issued in July 
2003.  As a matter of comparison, those results showed higher 
FVC values and a DLCO (SB) of 65.4 percent predicted.  

No other evidence of record, during the applicable time 
period, addresses the rating criteria for asbestosis, with 
the exception that there is no evidence that the veteran 
requires outpatient oxygen therapy or has had a maximum 
exercise capacity of 15 ml/kg/min or less with 
cardiorespiratory limitation.  The January 2005 examiner 
diagnosed the veteran with "asbestos exposure with pleural 
plaques but no frank asbestosis."  This is consistent with 
the PFT results.  

As shown from the evidence described above, the veteran's 
service-connected asbestosis does not meet the applicable 
criteria for a rating higher than the 30 percent already 
assigned.  Therefore, his claim for an increased rating must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The veteran has not been hospitalized for treatment of his 
asbestosis.   There is no evidence that his service-connected 
disability causes marked interference with employment.  It 
appears that he is retired.  The record does not show that he 
has any symptoms outside of the rating criteria for which he 
is not being compensated.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 


C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected asbestosis is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


